425 So.2d 589 (1982)
James T. ROBINSON and Monte W. Green, Appellants,
v.
Peter Frederick WRIGHT, As Underwriter at Lloyds of London, and All Other Underwriters at Lloyds of London, Neill Lindsay Insurance Agency, Appellees.
No. 81-2576.
District Court of Appeal of Florida, Third District.
December 28, 1982.
Rehearing Denied February 7, 1983.
Hall & O'Brien, and Richard O'Brien, for appellants.
Smathers & Thompson and Earl D. Waldin, Jr., Gaine & Gaine, Miami, for appellees.
Before SCHWARTZ, BASKIN and FERGUSON, JJ.
FERGUSON, Judge.
A written contract will not be reformed on the basis of a unilateral mistake absent clear and convincing proof of fraud or inequitable conduct by the other side. Camichos v. Diana Stores Corp., 157 Fla. 349, 25 So.2d 864 (1946); Hopkins v. Mills, 116 Fla. 550, 156 So. 532 (1934). Where no evidence was presented in a non-jury trial to establish a prima facie case, it was proper to grant defendant's motion, made at the conclusion of the plaintiff's case, for involuntary dismissal pursuant to Florida Rules of Civil Procedure 1.420(b). Tillman v. Baskin, 260 So.2d 509 (Fla. 1972).
Affirmed.